Banke, Judge.
The appellant was convicted of armed robbery and appeals on the general grounds arguing that there is insufficient evidence to corroborate his confession. Held:
*406Decided February 6, 1981.
M. Stan Ballew, for appellant.
Thomas- H. Pittman, District Attorney, Curtis M. French, Assistant District Attorney, for appellee.
The evidence presented by the state showed that a white male, masked and armed with an automatic pistol, entered the Golden Corral Steak House at about 10:40 p.m. and, after requiring the manager to empty the cash box, made off with about $2,400. Two other witnesses, acquaintances of the appellant, testified that the appellant borrowed an automatic pistol several hours before the robbery and that he returned it to the owner the next morning. Another acquaintance of the appellant testified that the appellant admitted to her that he had robbed the Golden Corral Steak House and had gotten $2,400.
From the evidence presented, “the jury was authorized to find... that the confession was corroborated by facts and circumstances independent of and separate from the confession.” Gilder v. State, 219 Ga. 495, 498 (133 SE2d 861) (1963). In addition, we find that a rational trier of fact could reasonably have found the appellant guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Been, P. J., and Carley, J., concur.